                                                                         Case 4:19-cv-03074-YGR Document 296 Filed 02/23/21 Page 1 of 1




                                                                  1                                    UNITED STATES DISTRICT COURT
                                                                  2                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                  3
                                                                                                                       Case No.: 4:11-cv-06714-YGR
                                                                  4   IN RE APPLE IPHONE ANTITRUST LITIGATION
                                                                  5                                                    ORDER VACATING CASE MANAGEMENT
                                                                                                                       CONFERENCE
                                                                  6

                                                                  7

                                                                  8
                                                                                                                       Case No.: 4:19-cv-03074-YGR
                                                                  9   DONALD R. CAMERON, ET. AL.,
                                                                 10               Plaintiffs,
                                                                 11          v.
                                                                 12   APPLE INC.,
                               Northern District of California
United States District Court




                                                                 13                Defendant.
                                                                 14

                                                                 15

                                                                 16   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                                                 17          The Court has reviewed the parties’ updated case management conference statement filed in
                                                                 18   both In Re Apple iPhone Antitrust Litigation, 4:11-cv-06714-YGR, and Donald. R. Cameron, et. al. v.
                                                                 19   Apple Inc., 4:19-cv-03074-YGR, and is satisfied that the above cases are proceeding as scheduled.
                                                                 20   Accordingly, the case management conference currently set for March 1, 2021 is VACATED.
                                                                 21          IT IS SO ORDERED.
                                                                 22

                                                                 23   Date: February 23, 2020                        _______________________________________
                                                                                                                            YVONNE GONZALEZ ROGERS
                                                                 24                                                        UNITED STATES DISTRICT JUDGE
                                                                 25

                                                                 26

                                                                 27

                                                                 28
